Name: Commission Regulation (EEC) No 1370/86 of 6 May 1986 amending Regulation (EEC) No 1251/86 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/ 16 Official Journal of the European Communities 8 . 5 . 86 COMMISSION REGULATION (EEC) No 1370/86 of 6 May 1986 amending Regulation (EEC) No 1251 /86 fixing the export refunds on poultrymeat HAS ADOPTED THIS REGULATION : A rticle 1 The amount of '32,00 ' Ecu/ 100 kg in the column entitled 'Refund ' opposite subheading 02.02 B II a) 1 in the Annex to Regulation (EEC) No 1251 /86 is hereby replaced by '30,00 ' Ecu/ 100 kg . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 1251 /86 (') fixed the export refunds on poultrymeat ; Whereas a check has revealed that one amount does not correspond to the measures submitted for the opinion of the Management Committee ; whereas it is therefore necessary to correct the Regulation in question , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 77 . (2) OJ No L 362, 31 . 12 . 1985, p . 8 . O OJ No L 113 , 30 . 4 . 1986, p . 22 .